As filed with the Securities and Exchange Commission on June 13 , 2012 Registration No. 333 -181070 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Madison County Financial, Inc. and Madison County Bank 401(k) Plan (Exact Name of Registrant as Specified in Its Charter) Maryland Being applied for (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization)
